UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                     Plaintiff,
                                                             DECISION AND ORDER
             v.                                                 18-CR-179-A

KAYODE YARD,

                                     Defendant.


      This case was referred to Magistrate Judge H. Kenneth Schroeder, Jr., pursuant

to 28 U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On May 14, 2019, the

Magistrate Judge filed a Report and Recommendation (Dkt. No. 46) that recommends

that defendant Yard’s motion to suppress evidence based upon a Fourth Amendment

violation (Dkt. No. 27) should be denied. Defendant Yard filed objections (Dkt. No. 52)

to the Report and Recommendation, and the United States filed a response (Dkt. No.

62). Oral argument was held on September 4, 2019.

      Pursuant to 28 U.S.C. §636(b)(1), the Court must make a de novo determination

of those portions of the Report and Recommendation to which objections have been

made. After reviewing the submissions of the parties, having heard oral argument, and

upon de novo review, it is hereby:

      ORDERED that the motion to suppress evidence is denied for the reasons

stated in the Report and Recommendation. When a law enforcement officer smelled

burnt marijuana at the passenger-side window of the car in which defendant Yard was a

passenger, and observed a folded-up, cardboard, Christmas-tree-shaped air freshener

stuffed into a dashboard air vent in front of the defendant, reasonable suspicion arose
that justified a temporary detention of the car. And when narcotics-detection dog

alerted to narcotics in the area of the trunk of the car a few minutes later, the dog’s

reliable alert gave the officer probable cause to search the trunk. Florida v. Harris, 568

U.S. 237 (2013). The Court has considered all of the defendant’s arguments and finds

them to be without merit. The defendant’s motion to suppress alleged cocaine and

other evidence seized during the search of the car in which he was traveling is denied.

It is further

        ORDERED that the parties shall appear to set a date for trial on September 11,

2019, at 9:00 a.m.

        IT IS SO ORDERED.

                                          ____s/Richard J. Arcara___________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT

Dated: September 10, 2019




                                             2
